Order entered March 28, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00188-CV

                    METROPCS TEXAS, LLC, Appellant

                                       V.

                     ZAHRA AMIRI, ET AL., Appellees

               On Appeal from the County Court at Law No. 4
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-04875-D

                                    ORDER

      Before the Court is the Dallas County Clerk’s March 24, 2022 request for an

extension of time to file the clerk’s record. We GRANT the request and extend

the time to March 31, 2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE